DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (hereinafter “Wu”), US Pub. No. 2014/0111562.
Regarding claim 1, Wu teaches a driving circuit (figs. 1 and 7), comprising: a light emitting element (fig. 7, OLED); a first transistor (fig. 7, DTFT); a second transistor (fig. 7, T5), wherein the first transistor, the second transistor and the light emitting element are electrically coupled in series between a first system voltage terminal and a second system voltage terminal (fig. 7, DTFT, T5, VDD, VSS); a third transistor, with a first terminal electrically coupled to a second terminal of the first transistor, with a second terminal electrically coupled to a gate terminal of the first transistor, with a gate terminal configured to receive a first control signal (fig. 7, T3, Vscan1); a fourth transistor, with a first terminal electrically coupled to the gate terminal of the first transistor, with a second terminal electrically coupled to the second system voltage terminal, with a gate terminal configured to receive a second control signal (fig. 7, T2, Vscan2); a first capacitor, with a first terminal electrically coupled to the gate terminal of the first transistor (fig. 7, Cst); and a regulator circuit, electrically coupled to a second terminal of the first capacitor ([0074], voltage regulator T2, T3, and T5).
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific combinations comprising the specific elements included in the dependent claims above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622